HUNTER, Presiding Judge,
concurring in part and dissenting in part:
I fully concur with the majority’s opinion in parts I-VI. I concur with the reasoning found in part VII, but I dissent from the majority’s order of remittitur of punitive damages because it is, in my opinion, based, not on the majority’s holding; not on the law; *427not on any issue raised by Appellant and not on the evidence.
In Pacific Mutual Life Ins. Co. v. Haslip, 499 U.S. 1, 111 S.Ct. 1032, 1045, 113 L.Ed.2d 1 (1991), the United States Supreme Court found that Alabama imposed a sufficiently definite and meaningful constraint on the fact-finders award of punitive damages because its Supreme Court considered the following factors when determining whether the punitive damage award was reasonably related to the goals of deterrence and retribution. In particular, the Alabama Supreme Court determined whether the award was excessive or inadequate by considering: (1) whether there was a reasonable relationship between the award and the harm likely to occur, and having occurred, from defendant’s conduct; (2) degree of reprehensibility of defendant’s conduct, the duration of the conduct, defendant’s awareness, any concealment and the existence and frequency of similar past conduct; (3) profitability to defendant of the bad conduct, the desirability of removing that profit and of having defendant sustain a loss; (4) financial position of defendant; (5) costs of litigation; (6) criminal sanctions so as to mitigate the award; and (7) the existence of other civil awards taken against defendant, also by way of mitigation. It is clear from my colleague’s opinion that they did not consider any comparable factors. In upholding the constitutionality of Alabama’s punitive award scheme, the U.S. Supreme Court in Haslip at 23, 111 S.Ct. at 1046, stated “We are aware that the punitive damages award in this case is more than 4 times the amount of compensatory damages, is more than 200 times the out-of-pocket expenses of respondent Haslip ... and, of course, is much in excess of the fine that could be imposed for insurance fraud” under Alabama law. The award, however, did not lack “objective criteria.” In TXO Production Corp. v. Alliance Resources Corp., — U.S. -, 113 S.Ct. 2711, 125 L.Ed.2d 366 (1993), the U.S. Supreme Court upheld a judgment against TXO for $19,000.00 in actual damages and $10 million in punitive damages. TXO argued that the punitive damage award was so excessive so as to amount to an “arbitrary deprivation of property without due process of law.” TXO at -, 113 S.Ct. at 2718. The TXO court held, at -, 113 S.Ct. at 2721, that the Haslip factor of punitive damages bearing a reasonable relationship to the compensatory damage award, was only one of seven listed factors. In the TXO case, a weighty factor to consider was the potential harm that might result from defendant’s conduct.
The majority has, in my opinion, invaded the province of the jury and substituted instead its subjective “conscience” of what amount of damages constitutes sufficient amount to punish or make an example of BIC. When the law plainly states how and when to limit the amount of punitive damages, and the jury is well-instructed, this court errs when it “caps” the award based on its own conscience. The award does not, in any way shock my conscience, nor do I find it excessive. Obviously the trial judge and the twelve persons on the jury were not shocked by the amount of punitive damages and they heard the evidence. The United States Supreme Court, in TXO, at -, 113 S.Ct. at 2720, speaking to the deference the reviewing court should show the jury’s determination of punitive damages, stated:
The members of the jury were determined to be impartial before they were allowed to sit, their assessment of damages was the product of collective deliberation based on evidence and the arguments of adversaries, their award was reviewed and upheld by the trial judge who also heard the testimony, and it was affirmed by a unanimous decision of the State Supreme Court of Appeals. Assuming that fair procedures were followed, a judgment that is a product of that process is entitled to a strong presumption of validity. Indeed, there are persuasive reasons for suggesting that the presumption should be irre-buttable. (citations omitted) (emphases mine).
The majority misplaces its reliance on Chandler v. Denton, 741 P.2d 855 (Okl.1987). Reminiscent of the language used by the majority, the Chandler court stated, at 868:
The $600,000.00 recovery allowed by the jury under this legal rubric (subjective evidence for proving elements of intentional *428infliction of emotional distress and invasion of privacy), although neither unconscionable nor excessive, is indeed ample and generous. When the $500,000 punitive damages award is added to the other amounts recovered, the total verdict becomes so grossly excessive that we cannot in reason allow it to stand. In light of the generously and amply compensated loss for Chandler’s actual harm, we find the exemplary damages allowed by the jury not to be responsive to the purpose of civil punishment.
The statute in question, 23 O.S.1981 § 9, in effect at the time the Chandler ease was written, however, was significantly different from that in effect in the instant case.1 Effective November, 1986, the legislature amended the punitive award statute to cap the award at the amount of compensatory damages, unless the court found that the evidence clearly and convincingly showed oppressive, fraudulent or malicious behavior on the part of the defendant. The appellate court’s intervention on the grounds found in Chandler and in Timmons v. Royal Globe Ins. Co., 653 P.2d 907, 915 (Okl.1982) is not officious considering the legislation provided limitless punitive damages. Such is no longer the case.
In Buzzard v. Farmers Ins. Co., Inc., 824 P.2d 1105 (Okl.1991), the only case relied upon by the majority in which the amended 23 O.S.Supp.1986 § 9 is the law to apply, the Oklahoma Supreme Court ordered remittitur of the punitive damages, but for a specific reason. In Buzzard, the jury awarded Buzzard actual damages in the amount of $750,-000.00, reduced by $540,000.00 because of Buzzard’s own negligence. The amount of actual damages was limited to $10,000.00 by the insurance policy. The jury then awarded Buzzard $200,000.00 in actual damages for bad-faith breach of contract and $2,000,-000.00 in punitive damages. In ordering reduction in the amount of punitive damages, the Buzzard court stated, at 1116:
“With bad faith having been found by the jury, the jury then proceeded to award the Buzzards actual damages for their emotional distress, as allowed by Christian [v. American Home Assurance Co., 577 P.2d 899 (Okla.1977) ], in the sum of $200,000.00. That is not an insignificant sum for the distress occasioned by delay in withholding a $10,000.00 insurance payment over seven and a half months. No appeal is brought as to the quantum of these actual damages. However, we believe that the large award of punitive damages was likely a result of an improper sympathetic response ... larger than reason dictates to be necessary to deter such conduct in this defendant and others similarly situated.” (citing Tim-mons ).
In a Court of Appeals case, in which I concurred, we ordered the punitive damages award reduced. In Scribner v. Hillcrest Medical Center, 866 P.2d 437 (Okl.App.1992), the jury awarded plaintiff $100,000.00 in actual damages and $10,000,000.00 in punitive damages. The trial court had made its statutory finding that allowed it to lift the cap. The jury was therefore instructed on punitive damages with no restrictions, or cap, on the amount awardable. In such a case, the reasoning in cases applying the pre-1986 § 9 judicial guidelines for determining reasonable award is applicable.
There is no reason in fact or law for modification of the awards of punitive damages in this appeal. The law is there to protect all of us from individual notions of propriety. This court’s invasion of the fact-finders’ domain is equivalent to private law, reflecting a system of men rather than law. I dissent from the order of remittitur and would affirm the trial court’s judgment in its entirety.

. 23 O.S.1981 § 9 — In any action for the breach of an obligation not arising from contract, where the defendant has been guilty of oppression, fraud or malice, actual or presumed, the jury, in addition to the actual damages, may give damages for the sake of example, and by way of punishing the defendant.